Order filed December 18, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-14-00793-CR
                              ____________

                  SHAH KAKEEN STEPHENS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


               On Appeal from the County Court at Law No 2
                         Fort Bend County, Texas
                  Trial Court Cause No. 13-CCR-167465

                          ABATEMENT ORDER

      When this case was assigned to this court, the Fort Bend County Clerk
advised this court that appellant was represented by Shawn McDonald. When the
clerk’s record was later filed, it appears from a docket entry that appellant’s
counsel was permitted to withdraw. This court has not been advised whether new
counsel was appointed or whether appellant has retained new counsel. The court
lacks contact information for appellant, and all notices were sent to Shawn
McDonald.
      The reporter’s record has not been filed in this appeal. The court reporter,
Kelly Kelly, has informed the court that appellant has not paid or made
arrangements to pay the reporter’s fee to prepare the reporter’s record. See Tex. R.
App. P. 37.3(c)(2)(A). This court is unaware whether appellant is entitled to
proceed without the payment of costs. See Tex. R. App. P. 37.3(c)(2)(B).
Accordingly, we enter the following order. See Tex. R. App. P. 35.3(c).

      We ORDER the judge of the County Court at Law No. 2 to immediately
conduct a hearing at which appellant, appellant’s counsel, if any, and counsel for
the State shall participate, either in person or by video teleconference, to determine
whether appellant desires to prosecute his appeal, and, if so, whether appellant is
indigent and, thus entitled to a free record and appointed counsel on appeal. The
judge shall appoint appellate counsel for appellant, if necessary. If the court
determines appellant is not entitled to appointed counsel and preparation of the
reporter’s record without advance payment, the court shall require appellant to
provide his contact information to this court. The judge shall see that a record of
the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a record of the hearing and a supplemental clerk’s
record containing the findings and conclusions. The transcribed record of the
hearing, the court’s findings and conclusions, and a videotape or compact disc, if
any, containing a recording of the video teleconference shall be filed with the clerk
of this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM